Order denying defendants’ motion for judgment dismissing complaint, granting cross-motion of plaintiff to restore action to the trial calendar, vacating stay, and order granting motion for resettlement, unanimously reversed, with twenty dollars costs and disbursements, and motion to dismiss complaint granted unless plaintiff wdthin sixty days after service of order with notice of entry pay the costs heretofore awarded to the defendants and remaining unpaid, together with the costs and disbursements of this appeal. No opinion. Settle order on notice. Present — Martin, P. J., Merrell, McAvoy, O’Malley and Townley, JJ.